FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 5, 2021

                                      No. 04-20-00486-CR

                                 Jemadari Chinua WILLIAMS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B19-346
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        Appellant's motion for leave to file his Supplemental Brief Regarding Insufficiency of the
State's Evidence is granted.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court